Citation Nr: 1703181	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  10-33 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to a disability rating in excess of 60 percent disabling from July 1, 2010 for ischemic heart disease and coronary artery disease (CAD) status post stent placement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 1968 to December 1969, including in the Republic of Vietnam from November 14, 1968 to October 27, 1969.  His decorations include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2010 (hemorrhoids) and November 2010 (ischemic heart disease) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran was scheduled to present testimony at a videoconference hearing before a Veterans Law Judge in December 2016.  However, prior to the hearing, the Veteran informed VA that he would be withdrawing his appeal.


FINDING OF FACT

On November 25, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant requesting to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the issues of entitlement to service connection for hemorrhoids and entitlement to a disability rating in excess of 60 percent disabling from July 1, 2010 for ischemic heart disease and CAD status post stent placement by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSIONS

In a November 2016 statement, the Veteran requested that the Board dismiss his appeal of the issues of entitlement to service connection for hemorrhoids and entitlement to a disability rating in excess of 60 percent disabling from July 1, 2010 for ischemic heart disease and CAD status post stent placement

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, the Veteran has withdrawn the appeal of the issues of entitlement to service connection for hemorrhoids and entitlement to a disability rating in excess of 60 percent disabling from July 1, 2010 for ischemic heart disease and CAD status post stent placement and, hence, there remain no allegations of errors of fact or law for appellate consideration as to those issues.  Accordingly, the Board does not have jurisdiction to review the appeal of those issues, and they are dismissed.  See Id.; see also Evans v. Shinseki, 25 Vet. App. 7, 15 (2011).


ORDER

The appeal of the issues of entitlement to service connection for hemorrhoids and entitlement to a disability rating in excess of 60 percent disabling from July 1, 2010 for ischemic heart disease and CAD status post stent placement are dismissed.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


